The complainants in the inferior court having the youngest legal title, it will only he necessary to ascertain the true situation of their claim: the location in their certificate with the commissioners is, “to lie on the head branch of Paintlick creek, about one mile from the Beech spring, including the improvement of Solomon Carpenter” and in tlieir entry with the surveyor on the preemption warrant is, “ adjoining the settlement on the Beech spring and running toward Peter Wooley’s settlement, and including Solomon Carpenter’s cabin and improvement and two springs.” No call in either of these locations furnish any information, in *110which direction the land is to life from the Beech spring, except the call tó include Solomon Carpentei’s cabin'and improvement, which appears from the' proofs in the cause to be a place of general notoriety and to The west'of the'Beech spring at the distance of about 180'poles, and the call to run toward’ Peter Wooley’s settlement. Having aseertained'the direction of the improvement from the Beeeh'spring, it seems to the court that the complainant’s claim should be surveyed so as to’adjoin the'Beedli spring tract on the-west, and as this court is o‘f opinion that had The ^settlement on the-Beech spring been properly and’'legally surveyed,'it would have-extended as far west as’ it now does. The córhpí^inants should have run'a l’irie 'due east from Carpenter’s improvement at figure 3, in the'jilat till it struck thé western boundary of the Beech spring tract, and from that point extend north' 200 poles, and from the same point south 200 poles, then west at right angles from each end of this line for quantity. The call to run toward Peter Wooley’s settlement, seems to this court, ought not to be regarded, only so far as to furnish a. course or direction in which the survey is to run after adjoining the Beech spring tract, because there is nothing in the record which will enable this court to ascertain his situation with exact precision; his locations and entries being entirely vague and uncertain. And jf the complainants had conceived that this call should have any influence on their claim, it was their duty to ascertain and prove: the true situation of Peter "Wooley’s settlement1; therefore, 'this court is of opinion that the district court erred in directing that'the complainants’claim should be bound by Wooley’s as it is 'surveyed,'without ascertaining with precision its true and legal position; and more especially, that it should be bound by part ©f Wooley’s pre-emption, when the call is for the settlement. It is, therefore, decreed and ordered, that the said decree of the district court be reversed,, apnujled, and set aside. And this court, proceeding to make such decree,as the said district court should have.pr.onqunced’, .do.order and ijecree that the complainants do recover .of the defendant (whose claim has not been sufficiently' identified and his counsel pelying only on his elder legal title) all the land which will be contained within their claim when laid doyvn and surveyed agreeably to the foregoing opinion of this court, ¡and is also contained within their survey as made; that this" cause be remanded To the court from whence it came that it may cause the surveyor of the’county in which the land in contest is situated; tó ascertain and report the metes, bounds, and *111quantity of so much of the land contained in the appellant’s and appellees’ surveys which have been made and which likewise shall fall within the bounds of the appellees’ entry when laid off in conformity to the foregoing opinion, and that the said court enter up a decree therefor to the appellees, and make such further decrees and orders in the cause as law and equity may require. And it is further decreed and ordered, that the appellant recover of the appellees his costs in this behalf expended, which is ordered to be certified to the said court.